t c memo united_states tax_court brian benson petitioner and dannielle welch-benson intervenor v commissioner of internal revenue respondent docket no filed date brian benson for himself dannielle welch-benson for herself karen o myrick for respondent memorandum findings_of_fact and opinion morrison judge petitioner seeks relief under sec_6015 c and f from joint_and_several_liability stemming from a joint federal_income_tax return he filed with intervenor his wife for tax_year his wife owned an s_corporation that maintained parking meters and collected revenue as a subcontractor for the city of st louis the s_corporation fraudulently overbilled the city for its work including its work in the s_corporation reported all of it sec_2011 income--including the income from the fees attributable to fraudulent overbilling--on its federal_income_tax return for in date his wife was criminally charged by the u s attorney’s office for the overbilling fraud it was then that petitioner a pharmaceutical sales representative first learned about the overbilling fraud in date petitioner and his wife filed their return with the irs because his wife owned the s_corporation they were required to report the s corporation’s income as pass-through income--and they did so however they did not pay the entire resulting tax_liability on the date the joint_return was filed petitioner had reason 1unless otherwise indicated all section numbers refer to sections of the internal_revenue_code_of_1986 as amended and in effect at all relevant times all rule numbers refer to the tax_court rules_of_practice and procedure to know that his wife would not or could not pay the tax_liability reported on the return because he knew that she had no prospects for earning more money from the city of st louis in tax years before it was his wife who had made the couple’s final federal tax_liability payments in date his wife went to prison for the fraud during her prison term petitioner filed for divorce his wife was released in date the divorce is still pending the couple has split custody of their two sons as we hold below sec_6015 and c relief is not available to petitioner because the joint tax_liability in this case is not attributable to an understatement_of_tax further sec_6015 relief is not available because petitioner had reason to know that his wife could not or would not pay the joint federal tax_liability and because of other facts and circumstances including that petitioner would not suffer economic hardship if he were to pay the liability findings_of_fact the parties have stipulated some of the facts these facts are adopted by the court as factual findings both petitioner and intervenor his wife resided in missouri when petitioner filed his petition petitioner received a bachelor’s degree in biology in he received a master’s degree in business administration in or intervenor received a bachelor’s degree in business administration she received a master’s degree in human resource management intervenor received both degrees before she married petitioner on date petitioner and intervenor got married intervenor was the sole owner of dankar enterprise inc a subchapter_c_corporation that she had started in under their prenuptial agreement petitioner disclaimed any right to intervenor’s premarriage property that was identified in the agreement and vice versa intervenor’s dankar enterprise stock was identified in the agreement as part of her premarriage property thus under the prenuptial agreement petitioner disclaimed any right to the stock of dankar enterprise as explained later the prenuptial agreement was invalidated by a state divorce court in petitioner was not involved in the day-to-day operations of dankar enterprise at any time nor was he an owner or shareholder of dankar enterprise at any time starting in dankar enterprise subcontracted to provide day-to-day street parking meter maintenance and revenue collection services to the city of st louis by it had to employees at intervenor’s direction the company submitted false invoices for its subcontracting work as a result the company received more payments in and than it was entitled to the fraud was unknown to petitioner at the time petitioner and intervenor generally kept separate bank accounts including a personal account and a business account for each spouse neither petitioner nor intervenor used or had access to the other’s personal or business bank account neither petitioner nor intervenor had knowledge of the other’s separate bank account balances throughout the entire term of the marriage during petitioner and intervenor maintained a joint bank account for the payment of household bills petitioner generally wrote the checks from the joint account the checks were used to pay joint household expenses each month dankar enterprise deposited some money into the joint bank account that it reported as wages paid to petitioner for federal tax purposes petitioner did little or no work for dankar enterprise petitioner had his own job as a pharmaceutical sales representative each month the pharmaceutical company that employed petitioner deposited his wages into his personal bank account petitioner kept a certain amount every month in his personal bank account and transferred the rest into the joint bank account each month intervenor also contributed money to the joint bank account the amount varied by month petitioner and intervenor had their joint income_tax returns prepared by neil packman of rosenthal packman co petitioner and intervenor gathered their respective tax documents each year for the preparation of their return generally intervenor met with packman to deliver the tax documents relevant to the preparation of the couple’s joint income_tax return petitioner met with packman on at least one occasion before filing the couple’s electronic tax returns packman would send the couple a form_8879 irs e-file signature authorization once packman received a form_8879 signed by both petitioner and intervenor he would electronically file the tax_return packman timely filed the joint income_tax returns for petitioner and intervenor for through packman also prepared and timely filed dankar enterprise’s federal tax returns for at least through petitioner’s federal_income_tax returns for through were filed as follows year filing_status joint joint joint separate joint_return the joint_return for showed a balance due of dollar_figure on date respondent issued petitioner and intervenor a notice_of_intent_to_levy to collect the tax_liability on date intervenor contacted respondent and requested an installment_agreement under which petitioner and intervenor would fully pay the balance of the tax_liability by date respondent accepted intervenor’s proposed installment_agreement on date intervenor made a small payment against the tax_liability on date intervenor made a second payment against the tax_liability intervenor made additional payments through date and fully paid the account joint_return on date petitioner and intervenor filed their joint income_tax return showing a balance due of dollar_figure on date petitioner and or intervenor entered into an installment_agreement with respondent for payment of the tax_liability petitioner and intervenor failed to meet the requirements of the installment_agreement and it was terminated by respondent on date respondent issued to petitioner and intervenor a notice_of_intent_to_levy to collect the unpaid tax_liability for intervenor made monthly payments between april and date to fully pay the balance as petitioner credibly testified the funds for the additional payments ie the payments not made through withholding for both the and tax years ultimately came from dankar enterprise’s receipts from the city of st louis or from the general contractor on date respondent accepted dankar enterprise’s election to be treated as an s_corporation beginning date in petitioner and intervenor operated a joint_venture called bda insurance group llc it filed a federal partnership income_tax return on form_1065 u s return of partnership income for during intervenor also owned dankar realty inc an s_corporation on date petitioner learned that intervenor was going to be criminally charged for the overbilling fraud on date intervenor was charged with fraud specifically intervenor was alleged to have defrauded the general contractor and the city of st louis by causing dankar enterprise to submit false invoices to the general contractor for work that was not performed it was alleged that dankar enterprise made sham consulting payments as part of the scheme in particular it was alleged that dankar enterprise made sham consulting payments to an unnamed person who had blackmailed intervenor by threatening to reveal that dankar enterprise was submitting false invoices dankar enterprise made sham consulting payments to intervenor and at the direction of the treasurer’s office of the city of st louis dankar enterprise made sham consulting payments to a second unnamed person the criminal charges were made through the filing of an information with the u s district_court for the eastern district of missouri by an assistant u s attorney on the same day date intervenor pleaded guilty to the charges in the information on date petitioner and intervenor filed a joint federal_income_tax return for both petitioner and intervenor authorized packman to file their joint income_tax return electronically on that return petitioner and intervenor reported they earned wages of dollar_figure comprising dollar_figure of wages paid to petitioner as a pharmaceutical representative dollar_figure paid to petitioner by dankar enterprise and 2this seems to be an allegation that someone in the city treasurer’s office was operating a kickback scheme 3to be prosecuted for a felony in federal court a person must be indicted by a grand jury fed r crim p a however a person can waive the right to be indicted in which case the person may be prosecuted by an information fed r crim p b an information is a statement of the essential facts constituting the offense charged and is signed by a prosecuting attorney fed r crim p c dollar_figure paid to intervenor by dankar enterprise they reported on a schedule e supplemental income and loss that intervenor earned dollar_figure of pass-through income from dankar enterprise petitioner and intervenor reported a total_tax liability on their return of dollar_figure they also reported they owed a dollar_figure estimated-tax penalty which brought the total liability to dollar_figure they reported dollar_figure in withholdings they did not make any payments with the return which showed an unpaid tax_liability of dollar_figure respondent did not mail a notice_of_deficiency to petitioner or intervenor for tax_year petitioner’s income_tax_liability for is the partly unpaid income_tax_liability reported on the jointly filed income_tax return for on date intervenor was sentenced to months in prison for the overbilling fraud in date intervenor went to prison it was then that petitioner and intervenor first began living apart while intervenor was in prison their two sons resided with petitioner in date petitioner paid the missouri state_income_tax due for starting with the tax_year petitioner engaged one of intervenor’s tax advisers alma scarborough to prepare his federal_income_tax returns each year petitioner gathered his own tax documents and mailed them to scarborough petitioner reviewed his return scarborough mailed him a form_8879 to sign before electronically filing his return and petitioner signed and returned the form_8879 to scarborough on date petitioner filed a married-filing-separately federal_income_tax return for reporting dollar_figure in wage income from dankar enterprise dankar enterprise deposited payments recorded as petitioner’s wages into the joint bank account during in date petitioner filed for a divorce from intervenor at some point in petitioner and intervenor became legally_separated in date intervenor was released from prison intervenor did not move back in with petitioner from date petitioner and intervenor split joint custody of their sons for tax_year sec_2013 and sec_2014 petitioner did not pay the entire amounts of tax reported on his returns until respondent issued notices of intent to levy on date petitioner filed with respondent a form_8857 request for innocent spouse relief for he also requested relief from joint liability for but because he filed a separate_return for he had no joint liability from which to be relieved on or about date respondent preliminarily determined to grant petitioner full relief from the joint income_tax_liability for also on date respondent mailed to intervenor a letter informing her that respondent had preliminarily granted petitioner full relief from the joint income_tax_liability for the letter informed intervenor that she had a right to dispute the preliminary determination on date intervenor submitted to respondent a form statement of disagreement objecting to the preliminary determination to relieve petitioner of the joint income_tax_liability for on date respondent issued to petitioner a final_determination for fully denying petitioner’s request for relief also on date respondent notified intervenor of his decision to fully deny petitioner’s request for relief from the joint income_tax_liability for on date the circuit_court of st charles county the court handling the divorce proceeding declared the prenuptial agreement invalid because it did not disclose the values of any assets and therefore did not evidence that petitioner and intervenor were aware of the full extent of the rights they were giving up in date trial was held petitioner and intervenor were still married at the time of trial petitioner continues to work as a pharmaceutical sales representative opinion in general a spouse who files a joint federal_income_tax return is jointly and severally liable for the entire tax_liability sec_6013 a spouse may be relieved of the liability under sec_6015 there are three particular mechanisms under which relief is afforded found in sec_6015 c and f respectively because there is no understatement or deficiency for neither sec_6015 nor c relieves petitioner of any portion of the joint liability for see 121_tc_73 see also 120_tc_62 thus the only mechanism by which petitioner could be afforded relief is sec_6015 in determining whether petitioner is entitled to sec_6015 relief we apply a de novo standard of review see 132_tc_203 this means that we do not defer to respondent’s determination to deny relief to petitioner 705_f3d_980 9th cir aff’g tcmemo_2010_134 a fortiori we do not defer to respondent’s preliminary determination which was to grant relief to petitioner our determination employs a de novo scope of review porter v commissioner t c pincite this means we hear evidence in addition to the administrative record compiled by respondent see wilson v commissioner f 3d pincite petitioner bears the burden of proving he is entitled to relief see porter v commissioner t c pincite citing rule a sec_6015 provides that under procedures prescribed by respondent if taking into account all the facts and circumstances it is inequitable to hold an individual liable for any unpaid tax or any deficiency and relief is not available to such individual under subsection b or c respondent may relieve such individual of liability as directed by sec_6015 respondent has issued a revenue_procedure to guide his employees in determining whether a taxpayer is entitled to such equitable relief from joint_and_several_liability revproc_2013_ 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 revproc_2013_34 supra provides a three-step analysis for respondent’s personnel to follow in evaluating requests for equitable relief under sec_6015 the court consults this analysis when reviewing respondent’s denial of relief see 120_tc_137 revproc_2013_34 sec_4 i r b pincite lists threshold conditions that must be met before respondent will grant any equitable relief under sec_6015 revproc_2013_34 sec_4 i r b pincite lists three elements that if met require respondent to grant streamlined relief when the threshold conditions are met and revproc_2013_34 sec_4 i r b pincite sets forth seven nonexclusive factors that respondent will consider in determining whether equitable relief should be granted when the threshold conditions are met but streamlined relief is not available because of the nonsatisfaction of any of the three elements the threshold conditions revproc_2013_34 sec_4 sets forth threshold conditions that must be satisfied before respondent will consider a request for equitable relief under sec_6015 there is no dispute that petitioner satisfies all the threshold conditions except the following condition the income_tax_liability from which the requesting spouse seeks relief is attributable either in full or in part to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income revproc_2013_34 sec_4 we need not determine whether this threshold condition is met even if it is met petitioner is not entitled to equitable relief as we explain below the three requirements for streamlined relief revproc_2013_34 sec_4 states that when the threshold conditions of section dollar_figure are met the requesting spouse qualifies for a streamlined determination of relief under sec_6015 if the following three requirements are met the requesting spouse is no longer married to or is separated from the nonrequesting spouse at the time respondent makes his determination the requesting spouse will suffer economic hardship if relief is not granted and in an underpayment case the requesting spouse had no knowledge or reason to know when the return was filed that the nonrequesting spouse would not or could not pay the tax_liability reported on the joint tax_return see revproc_2013_34 sec_4 all three requirements must be met in order for the requesting spouse to qualify for a streamlined determination id we discuss each of these infra part sec_2 a b and c respectively a marital status petitioner was separated from intervenor when respondent made his determination the first requirement--marital status--is met b economic hardship the second requirement is that the requesting spouse will suffer economic hardship if relief is not granted id sec_4 b e conomic hardship exists if satisfaction of the tax_liability in whole or in part will cause the requesting spouse to be unable to pay reasonable basic living_expenses id in determining whether the requesting spouse will suffer economic hardship respondent is to consider the requesting spouse’s current income and expenses and the requesting spouse’s assets furthermore respondent is to base his determination on rules similar to sec_301_6343-1 proced admin regs revproc_2013_34 sec_4 b sec_301_6343-1 proced admin regs provides that in determining a reasonable amount for basic living_expenses respondent is to consider any information provided by the taxpayer ie the requesting spouse including the amount reasonably necessary for food clothing housing including utilities home-owner insurance home-owner dues and the like medical_expenses including health insurance transportation current tax_payments including federal state and local alimony child_support or other court-ordered payments and expenses necessary to the taxpayer’s production_of_income such as dues for a trade_union or professional organization or child care payments which allow the taxpayer to be gainfully_employed respondent will consider that the requesting spouse would suffer economic hardship if two tests are met either a the requesting spouse’s income is below of the federal poverty level or b the requesting spouse’s monthly income exceeds the requesting spouse’s reasonable basic monthly living_expenses by dollar_figure or less and the requesting spouse does not have assets from which the requesting spouse can make payments toward the tax_liability and still meet reasonable basic living_expenses revproc_2013_34 sec_4 b if these two tests are not met respondent considers all facts and circumstances in determining whether the requesting spouse would suffer economic hardship if relief is not granted id as explained infra part b i we find that petitioner’s current income is dollar_figure per month which is far in excess of of the federal poverty level and as explained infra part b ii we find that petitioner’s reasonable basic living_expenses are dollar_figure which means his monthly income exceeds his reasonable basic monthly living_expenses by dollar_figure therefore petitioner does not meet the first test it is unnecessary to determine whether petitioner has assets from which he can make payments toward the tax_liability and still meet reasonable basic living_expenses ie the second test after considering all facts and circumstances we conclude that petitioner would not suffer economic hardship if he is not relieved of the joint liability i petitioner’s current monthly income is dollar_figure petitioner credibly testified that his current annual salary is dollar_figure and that he earns an additional dollar_figure of annual bonuses he also credibly testified that he receives dollar_figure per month in installment payments from the previous sale of a business petitioner’s position on brief is that he earns dollar_figure per month but it is unclear how he calculated this amount and it is contradicted by his testimony we conclude that petitioner’s current monthly income is dollar_figure dollar_figure dollar_figure ii petitioner’s reasonable basic living_expenses are dollar_figure per month dollar_figure for food and personal care the preprinted form_8857 lists various categories of expenses and subcategories within each category one category is food and personal care the subcategories for this category are food housekeeping supplies personal care products and services and clothing and clothing services petitioner’s form_8857 claimed a total of dollar_figure in the subcategories of the food-and-personal-care category on brief respondent contends that dollar_figure is the maximum allowed in the food-and-personal-care category citing as authority sec_301_6343-1 proced admin regs respondent does not contend that the actual amount of expenses in this category is less than dollar_figure therefore we consider respondent to have conceded that the amount in this category is dollar_figure petitioner’s brief makes no response to respondent’s argument that the expenses in this category are limited to dollar_figure we consider petitioner to have conceded that the amount is limited to dollar_figure petitioner’s brief states that the amount of expenses in this category is dollar_figure but we believe that this is a miscalculation we do not consider that petitioner has conceded that the appropriate amount is only dollar_figure we conclude that petitioner has dollar_figure in monthly expenses in this category zero for transportation the transportation category has two subcategories auto loan lease payment gas insurance licenses parking maintenance etc and public transportation petitioner stated on his form_8857 that he had dollar_figure in the first subcategory and did not state that he had any expenses in the second petitioner credibly testified that he owns no car that he uses a company car and that he has no car expenses in his brief he did not claim that he had any expenses in the transportation category petitioner has conceded that he has no expenses in the transportation category furthermore the evidence shows that he had none we conclude that petitioner has zero in monthly expenses in this category dollar_figure for house and utilities for the category for house and utilities petitioner claimed on his form_8857 the following amounts in the subcategories dollar_figure for rent or mortgage dollar_figure for real_estate_taxes and insurance dollar_figure for electric oil gas water trash etc dollar_figure for telephone and cell phone and dollar_figure for cable and internet respondent’s brief supplied no reasons for disagreeing with the amounts of the expenses reported on the form_8857 therefore we consider respondent to have conceded these amounts the exception is the dollar_figure for real_estate_taxes and insurance petitioner credibly testified that he no longer owns a home and that therefore he does not pay taxes or insurance on a house in his brief he did not claim that he had any expenses in the subcategory for real_estate_taxes and insurance he has therefore conceded that he has no expenses in the subcategory for real_estate_taxes and insurance furthermore the evidence shows that he had no expenses in the subcategory for real_estate_taxes and insurance we conclude that petitioner has zero in monthly expenses in the subcategory for real_estate_taxes and insurance we conclude that petitioner has dollar_figure of expenses in the category for house and utilities comprising dollar_figure for rent or mortgage dollar_figure for electric oil gas water trash etc dollar_figure for telephone and cell phone and dollar_figure for cable and internet zero for medical the category for medical on the form_8857 is composed of two subcategories health insurance premiums and out-of-pocket expenses in petitioner’s brief he claims that he has dollar_figure in expenses in the medical category 4although petitioner testified his rent was dollar_figure we gather he was rounding up from dollar_figure the amount on the form_8857 however he does not point to any evidence of this amount nor are we aware of any such evidence in the record we conclude that petitioner has zero in expenses in this category dollar_figure for expenses in the other category the last category on form_8857 is other expenses the subcategories in this other category are the following child and dependent care caregiver expenses income_tax_withholding estimated_tax payments term life_insurance premiums retirement contributions employer required retirement contributions voluntary union dues unpaid state and local_taxes minimum payment student loans minimum payment court-ordered debt payments ie child_support and miscellaneous a dollar_figure for child and dependent care expenses respondent concedes that petitioner has dollar_figure in expenses in the subcategory for child and dependent care b dollar_figure for caregiver expenses respondent concedes that petitioner has dollar_figure in expenses in the subcategory for caregiver expenses c dollar_figure for income_tax_withholding petitioner’s brief does not quantify the amount he claims is withheld for income_tax respondent contends that petitioner has dollar_figure of expense in this subcategory this amount roughly corresponds to actual withholding for and we hold that the amount is dollar_figure d zero for estimated_tax payments although petitioner claimed dollar_figure in this subcategory his brief concedes that this amount is zero e zero for retirement contributions employer required petitioner did not claim an amount in this subcategory on his form_8857 or in his brief f zero for retirement contributions voluntary petitioner contends that he has dollar_figure of expenses for voluntary retirement contributions however petitioner has not shown that his voluntary contributions to his retirement_plan are a condition of his continued employment they are not basic living_expenses see revproc_2013_34 sec_4 b adopting sec_301_6343-1 proced admin regs see also yancey v commissioner tcmemo_2017_59 at no economic hardship because requesting spouse could withdraw from sec_401 plan g zero for union dues petitioner did not claim an amount in this subcategory on his form_8857 or in his brief h zero for unpaid state and local_taxes minimum payment petitioner did not claim an amount in this subcategory on his form_8857 or in his brief i dollar_figure for student loans minimum payment respondent concedes that this amount is dollar_figure j dollar_figure for court-ordered debt payments ie child_support respondent concedes that this amount is dollar_figure k dollar_figure for miscellaneous petitioner claimed that he had dollar_figure of miscellaneous expenses on his form_8857 respondent’s brief agrees that dollar_figure is the appropriate amount on brief petitioner contends that he has miscellaneous expenses of dollar_figure of credit card expenses and dollar_figure for childrens’ activities petitioner does not point to evidence of these amounts and we cannot be sure that these amounts were not counted in other categories or subcategories we conclude that petitioner has dollar_figure of miscellaneous expenses c reason to know as to the third requirement ie no reason to know about the underpayment we find that when the return was filed petitioner had reason to know that the tax_liability reported on the return would not and could not be paid_by intervenor see revproc_2013_34 sec_4 a c ii the liabilities reported on the couple’s joint returns up to and including tax_year had been prepaid in part by withholding from petitioner’s wages this left substantial unpaid balances which intervenor eventually paid except for the unpaid balance for the tax_year for tax years and these payments--made through installment agreements and under threats of levies--were made a year after each respective return was filed as petitioner testified the ultimate source of the money intervenor used to make these payments was dankar enterprise’s receipts from the city of st louis or from the general contractor intervenor appears to have accessed dankar enterprise’s profits by having dankar enterprise pay wages to her and petitioner and pay consulting fees to her on date petitioner learned that intervenor would be charged with fraud on date the charges were made through an information and intervenor pleaded guilty on date petitioner and intervenor filed their joint_return for the return reported a pre-payment tax_liability of dollar_figure which reduced by dollar_figure of payments resulted in an unpaid tax_liability of dollar_figure petitioner testified that intervenor was unable to pay this remaining amount because the city of st louis and the general contractor stopped paying dankar enterprise after she was charged with fraud petitioner had reason to know that intervenor was unable to pay the remaining tax_liability at the time they filed the return therefore he had reason to know that intervenor would not or could not pay the dollar_figure unpaid balance petitioner argues on brief that although he was aware that there was a dollar_figure unpaid balance when the return was filed he thought that intervenor would pay the balance because she had paid the balances for prior tax years thus he contends he had no reason to believe the tax bill would not be paid_by intervenor he contends that he was not aware that the couple had initially failed to timely pay their tax_liabilities for and we need not determine whether petitioner thought that the and tax_liabilities were timely paid the tax_liability for year was entirely different when petitioner and intervenor filed the tax_return petitioner had reason to know that dankar enterprise would no longer be a source of funds for intervenor and that intervenor could not and would not pay the unpaid tax_liability revproc_2013_34 sec_4 c ii states that a reasonable expectation of payment will be presumed if the spouses submitted a request for an installment_agreement to pay the tax reported as due on the return see id sec_4 a cross-referencing sec_4 c ii petitioner argues that he should be presumed to have had a reasonable expectation that intervenor would pay the liability because she had paid the and liabilities through installment agreements however no installment_agreement was submitted to pay the liability therefore petitioner cannot benefit from this presumption petitioner also argues that the conversion of dankar enterprise from a c_corporation to an s_corporation resulted in an unanticipated increase in the couple’s joint tax_liability for compared to prior years as a c_corporation dankar enterprise was taxable on its own income and intervenor was not taxable on dankar enterprise’s income see sec_11 when dankar enterprise became an s_corporation effective its income was attributed to intervenor its sole shareholder see sec_1366 c it appears that when dankar enterprise changed from c to s status in intervenor partially avoided the potential increase in personal tax_liability by eliminating the payment of fake consulting income that had been reported on her schedules c profit or loss from business for prior years despite this change however the joint tax_liability still increased for tax_year these points can be illustrated by the chart below major sources of income reported for petitioner and intervenor tax_year source_of_income as reported income reported by dankar enterprise as c_corporation in and as s_corporation in petitioner’s wages from pharmaceutical sales petitioner’s wages from dankar enterprise intervenor’s wages from dankar enterprise total wages reported by both petitioner and intervenor intervenor’s schedule c fees for consulting services taxable_distributions from dankar enterprise to intervenor dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number not in record big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number -0- -0- -0- it was an s_corporation for this year intervenor’s pass-through income from dankar enterprise as s_corporation taxable_income includes other items of income and loss not listed in the rows above tax not including estimated_tax penalty dollar_figure it was a c corporatio n for this year it was a c_corporation for this year big_number big_number big_number big_number big_number big_number while it may be true that the conversion from c to s status caused an increase in the joint income_tax_liability this increase was not unanticipated when petitioner signed the return in date the pass-through income from dankar enterprise was reported on the joint_return it was included in the joint taxable_income reported on the return and it was reflected in the tax reported on the return as petitioner testified he saw that there was a dollar_figure balance on the return and that this liability was unpaid he knew that intervenor had paid the unpaid balances from prior years using the revenue from her business dankar enterprise he also knew that after the criminal charges these revenues would not be available to her to pay the unpaid balance petitioner also argues that he did not know about intervenor’s fraudulent scheme involving dankar enterprise’s false invoices we believe he did not know about the scheme however the relevant question is whether he knew or had reason to know that the tax_liability reported on the return would not and could not be paid_by intervenor see revproc_2013_34 sec_4 a we hold that he knew or had reason to know that the tax_liability reported on the return would not and could not be paid_by intervenor finally revproc_2013_34 sec_4 a states if the nonrequesting spouse maintained control_over the household finances by restricting the requesting spouse’s access to financial information and because of the financial control the requesting spouse was not able to question the payment of the taxes reported as due on the joint_return or challenge the nonrequesting spouse’s assurance regarding payment of the taxes for fear of the nonrequesting spouse’s retaliation then the financial control will result in this factor being satisfied even if the requesting spouse knew or had reason to know that the nonrequesting spouse would not pay the tax_liability petitioner argues that intervenor restricted his access to information about dankar enterprise even if the information was restricted petitioner did not show that he feared intervenor’s retaliation therefore this requirement is not treated as satisfied petitioner is therefore not eligible for streamlined relief under revproc_2013_34 sec_4 factors considered in granting or denying equitable relief revproc_2013_34 sec_4 states that equitable relief under sec_6015 may be granted if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse responsible for all or part of the liability in making the decision respondent weighs a number of factors including but not limited to the requesting spouse’s marital status possible economic hardship if relief is not granted knowledge or reason to know that the tax_liability would or could not be paid legal_obligation to pay the outstanding federal_income_tax liability receipt of a significant benefit from the unpaid income_tax_liability compliance with income_tax laws and mental or physical health at the time of filing a marital status this factor weighs in favor of relief if the requesting spouse was no longer married to or was separated from the nonrequesting spouse when respondent made his determination revproc_2013_34 sec_4 a petitioner was separated from intervenor when respondent made his determination this factor weighs in favor of relief b economic hardship no economic hardship would result from requiring petitioner to pay the joint tax_liability see supra part b this factor is therefore neutral as to whether relief should be granted see revproc_2013_34 sec_4 b c knowledge or reason to know of intervenor’s inability to pay it was not reasonable for petitioner to believe that intervenor would or could pay the tax_liability shown on the return see supra part c therefore this factor weighs against relief see revproc_2013_34 sec_4 c ii d legal_obligation a legal_obligation in a divorce decree or other legally binding agreement regarding tax_liability will weigh in favor of relief if the nonrequesting spouse is to pay or against relief if the requesting spouse is to pay revproc_2013_34 sec_4 d petitioner’s and intervenor’s divorce decree is not final and there is no other legally binding agreement regarding tax_liability therefore this factor is neutral e significant benefit this factor concerns whether the requesting spouse significantly benefited from the unpaid income_tax_liability revproc_2013_34 sec_4 e states that a significant benefit is any benefit in excess of normal support and that if the requesting spouse enjoys the benefits of a lavish lifestyle such as owning luxury assets and taking expensive vacations this factor will weigh against relief this factor does not weigh against relief in this case petitioner did not receive any benefit in excess of normal support nor did he live a lavish lifestyle revproc_2013_34 sec_4 e states that this factor will weigh in favor of relief only if the nonrequesting spouse significantly benefited from the unpaid tax and the requesting spouse had little or no benefit we believe that petitioner benefited from the unpaid tax_liability although it was intervenor who customarily made the final payments for previous tax years and therefore benefited from not paying the balance of the tax_liability petitioner’s financial status was intertwined with intervenor’s the two shared a joint bank account into which intervenor directed money therefore this factor does not weigh in favor of relief we conclude that this factor is neutral f tax compliance whether petitioner was in compliance for tax years after will weigh for or against relief see revproc_2013_34 sec_4 f iii although petitioner timely filed his returns for the years following he did not timely pay his income_tax liabilities for and and did not make a good- faith effort to do so this factor weighs against relief g mental or physical health petitioner has not shown he was in poor physical or mental health at the time the return was filed see revproc_2013_34 sec_4 g this factor is neutral conclusion weighing all the facts and circumstances we are not persuaded that it would be inequitable to deny petitioner relief from joint_and_several_liability under sec_6015 for tax_year the marital-status factor favors relief two factors knowledge or reason to know and tax compliance weigh against relief the remaining factors economic hardship legal_obligation significant benefit and mental or physical health are neutral considering that petitioner had reason to know that intervenor would not or could not pay the tax_liability reported on the return and in the absence of economic hardship we conclude that it would not be inequitable to deny petitioner relief under sec_6015 for tax_year petitioner is not entitled to relief under sec_6015 c or f our decision will therefore favor respondent to reflect the foregoing decision will be entered for respondent
